Warner, Chief Justice.
This was an action of ejectment to recover the possession of a lot of land in Lumpkin county. The plaintiff showed a regular chain of title to the premises in dispute, from the State. The defendant claimed a title to the land under the Statute of Limitations, or a statutory right by prescription. The jury found a verdict for the plaintiff, and the Court below granted a new trial. Whereupon, the plaintiff excepted.
It appears from the evidence in the record that Williams went into the possession of the land as a mere squatter, without color of title. Williams sold the land to Nicholson, and *575made him a quit-claim title. Nicholson and William W. Williams conveyed the land to Wade, and Frances Wade conveyed the land to Wells, the defendant, who lived about a mile from the land, and in the language of one of the witnesses, Wells of course knew all about the facts of Williams', Nicholson’s and Wade’s claim to the land. Wade knew that the land did not belong to him, but claimed it. Wells knew how the land was all the time. The point in the case is, whether the defendant, under the evidence, was a purchaser of a mere squatter’s title, or whether he was a purchaser under a bona fide claim of right to the land. If he knew at the time of the purchase that he was only purchasing a mere squatter’s' title, he stands in no better condition than the original squatter as against the title of the true owner of the land. And we think there is sufficient evidence in the record to sustain the verdict of the jury on this point in the case, and that the Court below erred in setting the verdict aside and granting a new trial. A mere squatter on a lot of land, without color of title or claim of right, cannot defeat the title of the true owner by conveying the land to other purchasers who have full knowledge of the nature and character of the title when they purchase it, although they may have been in possession of it for seven years under such title. The law will not permit the true owner to be defrauded of his land in that way.
Let the judgment of the Court below be reversed.